Citation Nr: 0722945	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  97-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  This issue was remanded by the 
Board in February 2004 and in February 2005.


FINDINGS OF FACT

1.  From April 30, 1993 until February 23, 1997, the 
veteran's schizophrenia rendered him demonstrably unable to 
obtain or retain employment.

2.  From February 24, 1997, the veteran's schizophrenia has 
not caused the veteran's ability to establish or maintain 
effective or favorable relationships with people to be 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
have not been so reduced as to result in considerable 
industrial impairment.  

3.  From February 24, 1997, the veteran's schizophrenia has 
not caused occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the veteran's 
schizophrenia, prior to February 24, 1997, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Part 4, 
Diagnostic Code 9203 (1995).

2.  The criteria for a rating in excess of 30 percent for 
schizophrenia from February 24, 1997, are not met.  38 
U.S.C.A. § 1155 38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 
1155 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.132, Part 4, Diagnostic Code 9203 (1995); 4.130, 
Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2004 and March 2005 cumulatively 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
March 2007.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected schizophrenia 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The Board notes that the records of the Social Security 
Administration (SSA) have been requested on multiple 
occasions.  SSA records are contained in claims file volumes 
3, 7, and 8.  The Board has reviewed the list of evidence 
that was used by SSA to base its opinion and finds that the 
pertinent records are in the claims file.  Further, as noted 
below, the Board is granting a staged rating.  A 100 percent 
rating is being granted for the period of time encompassed in 
the SSA determination.  Thus, there are no further records 
which need to be obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting a staged rating in this case.  The 
Board has provided the applicable dates.  In March 2007, the 
veteran was provided notice pertaining to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Evaluation of Schizophrenia

The veteran had active service from August 1974 to November 
1975.

The veteran was hospitalized at Arkansas State Hospital from 
July to August 1973.  The records referenced a history of 
drug use for 1.5 years.  He was diagnosed as having anxiety 
neurosis.  

In February 1975, the veteran was hospitalized at Arkansas 
State Hospital for treatment of anxiety neurosis.  From 
August to October 1975, the veteran was hospitalized at a VA 
facility for diagnosed paranoid schizophrenia.  He was in a 
catatonic state, but responded to commands.  He was placed in 
a locked ward.  It was noted that he was unemployable.  

The veteran was hospitalized again in April 1976.  He 
appeared to be hallucinating and was noted to be incompetent.  

From December 1976 to March 1977, the veteran was 
hospitalized at a VA facility for diagnosed paranoid 
schizophrenia.  The veteran had ceased taking his medication.  
He exhibited psychotic symptoms.  However, during the 
hospitalization, he became more cooperative and was placed on 
medication.  It was noted that he was competent at discharge 
and was able to resume activities including gainful 
employment.  

From September to November 1978, the veteran was hospitalized 
at a VA facility for chronic, undifferentiated schizophrenia.  
It was noted that the veteran was decompensating due to his 
failure to take his medication.  He was placed on different 
medication.  

From June to July 1979, the veteran was hospitalized at a VA 
facility for chronic, undifferentiated schizophrenia.  He 
exhibited mild hypomania, social withdrawal, and a refusal to 
talk or eat.  He was admitted to the Acute Crisis 
Intervention Intensive Care Unit.  He left the hospital 
without authorization.  He then returned to the hospital and 
was placed in further treatment.  His schizophrenia was noted 
to be in remission on discharge in September 1979.  

In May 1980, the veteran was afforded a VA examination.  
Schizophrenia, undifferentiated type was diagnosed.  The 
veteran did not display psychotic behavior on examination.  

From September to October 1980, the veteran was hospitalized 
at a VA facility for chronic, undifferentiated schizophrenia.  
The hospitalization occurred after the veteran stopped taking 
his medication.  It was noted that the veteran had been 
unemployed during the past year.  

Thereafter, VA medical records from 1977 through 1992 were 
received.  The records from the 1990's reflected alcohol and 
cocaine use.  The records included hospitalization in January 
1992 when the veteran was seen for paranoid schizophrenia.  
It was noted that he had been drinking heavily for 2-3 years 
and had been using cocaine for one year.  He was employed as 
a driver.  He did not exhibit overt psychotic behavior.  A 
May 1992 evaluation noted that the veteran had been working 
for a year prior to 1987 for a waterbed company.  In 1988, he 
worked for a roofing company until he was laid off.  In 1989, 
he began driving school buses and then later, handicap buses.  
In January 1992, he was hospitalized by VA for substance 
abuse treatment.  He had been a resident at the VA 
domiciliary since March 1992.  The veteran related having 
problems with paranoia, even when he was working.  

From July to August 1992, the veteran was hospitalized for 
alcohol and cocaine abuse.  In December 1992, he was 
readmitted for treatment of cocaine abuse.  The veteran was 
referred from the VA domiciliary.  

On April 30, 1993, a claim to reopen service connection for 
schizophrenia was received.  

In December 1994, SSA determined that the veteran was 
disabled and unemployable.  It was noted that from December 
19, 1993, the veteran became unable to work as he was not 
engaged in substantial gainful employment since that time due 
to his schizophrenia and polysubstance abuse.  The veteran's 
SSA benefits were later terminated in 1998, after he had 
returned to work.  

In August 1993, the veteran was arrested for criminal damage 
and threatening another person.  He was then hospitalized 
from August to September 1993.  He had become unable to 
perform his job due to the polysubstance abuse.  The 
veteran's psychiatric history was also explored.  The veteran 
indicated that before he was taking medication, he felt very 
paranoid.  Currently, he was taking medication.  He wanted to 
get his life straightened out so he could return to 
employment.  

From May to June 1994, the veteran was hospitalized.  It was 
noted that he was homeless and admitted for cocaine and 
alcohol abuse.  It was noted that his schizophrenia caused 
auditory hallucinations.  

In July 1996, the veteran was afforded a VA examination.  At 
that time, the veteran admitted to extensive use of alcohol 
and drugs.  He also reported a past history of visual and 
auditory hallucinations.  It was noted that he had been in at 
least 5 substance abuse programs and attend AA or CA meetings 
every day.  The veteran reported that he slept 2-3 hours per 
night.  On examination, the veteran was sincere and well-
groomed.  He looked younger than his stated age.  He tried to 
present himself in the best light.  With the help of the 
treatment programs, he felt more open and interactive in 
groups.  He also did not tend to isolate himself as much.  It 
was noted that he used to be able to old a job for 2-6 months 
because he would get paranoid.  However, currently, his 
thinking was well-organized and he was certainly goal-
directed.  His memory appeared to be intact and he was 
oriented times three.  His mood was euthymic with a full 
range of emotion.  He was cooperative.  However, the examiner 
noted that the one striking phenomenon was the veteran's 
inability to explain things that had happened to him and that 
he had been going on with his.  He made no effort to connect 
his symptoms of his drug use which suggested a total denial 
of that aspect of his life which had been present for the 
last 23 years.  The examiner indicated that the veteran was 
competent by VA standards.  Group psychological testing 
showed that the veteran lacked insight into his behavior and 
did attempt to create a favorable impression.  He seemed to 
struggle with paranoid ideation and keeping his anger and 
depression under control. However, there were no gross 
indicators of a formal thought disorder.  The veteran was 
depressed and moderately anxious.  In addition, he was prone 
to impulsive behavior.  It was indicated that he was a 
profile where he would fall back into prior behavior.  The 
veteran struggled with problems involving intimacy and 
trusting others.  He had a strong need for support and felt 
angry and depressed when he perceived that others had 
rejected him.  The veteran had a somewhat regressive need to 
have everything.  

The diagnoses were alcohol dependence, cocaine dependence.  
It was noted that the veteran's illness, which started in 
1973, had been complicated by the use of drugs and alcohol 
which had continued to be a problems through 1994.  Whether 
the diagnosis was anxiety disorder, schizophrenia, 
hallucinogenic flashbacks from drugs, or toxic psychosis from 
drug use, the veteran's symptoms pattern was the same before 
and after service: feeling unwanted and alienated by co-
workers and friends; auditory hallucinations; and periods of 
depression and/or social isolation.  

The examiner noted that the veteran's illness had an 
insidious onset which was either caused or aggravated by 
drugs.  The use of hallucinogenic drugs caused auditory and 
visual hallucination; alcohol was a possible source of toxic 
psychosis; cocaine use resulted in periods of profound 
depression; and marijuana use caused paranoid thinking and 
feelings of alienation from those around him.  

On February 24, 1997, the veteran was afforded another VA 
examination.  It was noted that during service, the veteran 
had an acute psychotic episode, he was admitted to the 
hospital, he experienced auditory hallucination, and he was 
medicated.  Following service, he was hospitalized on an 
inpatient basis and later received outpatient treatment.  He 
subsequently had several inpatient hospital admissions and 
domiciliary stays.  The veteran had problems with drugs and 
alcohol.  He was treated with antipsychotic medications.  He 
had not had a steady job for any long period of time.  He 
tried factory work and maintenance, but would need hospital 
admission and would get fired.  As a result, he had held 10-
12 jobs since military separation.  He had received SSA 
benefits for a period of time, but then worked and earned too 
much to money so he was taken off SSA benefits.  

Mental status examination revealed that the veteran was calm, 
relaxed, and had a bright affect.  He looked his stated age.  
His speech was spontaneous, logical, and goal-directed.  
There was no thought disorder.  He denied suicidal or 
homicidal ideas.  His intelligence was average.  He was 
oriented times three.  His memory for recent and remote 
events was intact as evidenced by his recollection of his 
past history and current events. His judgment was intact.  He 
had good motivation to remain in treatment.  

The diagnosis was schizophrenia, paranoid and chronic, in 
remission.  His global assessment of functioning (GAF) was 
50, indicating some impairment in social and occupational 
function.  His prognosis was fair with continued treatment 
and maintenance on antipsychotic medication which had kept 
him out of the hospital for several years.  It was noted that 
he had shown some problem with getting himself employed since 
1993.  He was competent to manage VA benefits.  His 
incapacity was mild to moderate.  

In a March 1997 rating decision, service connection for 
schizophrenia, paranoid and chronic, was granted and a 30 
percent rating was assigned from April 30, 1993.  

VA medical records dated from 2002 onward showed that the 
veteran's schizophrenia was under control.  He was attending 
church, holding down 2 jobs, purchased the home he wanted, 
entertained his entire family, and was made team leader at 
work.  He expressed gratitude for the help he had received 
over the last 7 years.  His drug and alcohol abuse were in 
remission.  The veteran expressed that he had managed to get 
back into the work force and had stayed there without any 
complication.  He did express that it was difficult to 
maintain his status, although the auditory voices and 
paranoia had decreased.  He still had sleep problems.  He 
expressed a desire to resume psychiatric medication.  He was 
placed on medication.  Thereafter, he reported that he was 
doing well and had the support of himself, his church, and 
his family, so he never felt drug cravings.  He was beginning 
to enjoy his grandson who would follow him around everywhere.  

In April 2004, the veteran was afforded a VA examination.  It 
was noted that the veteran had begun working again in 1996.  
The veteran was recently working at a VA facility on a full-
time basis.  Since 2002, he had also been working part-time 
for a car rental agency.  He indicated that he had 
satisfactory job performance and that he got along well with 
others at work.  He related that he was sociable at work, but 
kept to himself in his private life.  The veteran married for 
the first time in 1997 and lived with his wife in their own 
home.  He indicated that his wife was very supportive.  Prior 
to his marriage, he was involved in social and recreational 
activities.  Since his marriage, he had been mostly involved 
in social activities with church members and occasional 
contact with his siblings.  He enjoyed leisure activities 
such as fishing and hunting. 

On examination, the veteran was neat and groomed.  His 
behavior was appropriate.  His thought content and processes 
appeared normal.  His speech was relevant, logical, and 
normal in rate and flow.  His memory functioning appeared 
generally intact as evidenced by his ability to recall past 
and present events in his life.  He denied any suicidal or 
homicidal ideations.  He described chronic auditory 
hallucinations of voices that called his name, but described 
them as having reduced in frequency since he resumed taking 
medication.  He also indicated that he used his own 
psychological coping skills to help or alleviate or control 
the emotional distress caused by those hallucinations.  The 
veteran indicated that he had experienced paranoid feelings 
or suspiciousness toward others in the more distant past, but 
not in the past few years.  He indicated that he had had 
impulse control problems in the past, but this had improved 
with maturity.  Insight and judgment appeared to be intact.  
He reported no significant sleep difficulties or depressive 
symptoms.  He reported feelings of anxiety/tension and anger 
at times in response to stressful situations or events.  
There was no evidence of manic symptoms or delusional 
thinking.  On questioning, the veteran indicated that 
although he functioned adequately in his occupation and 
family/social life with help of medication, he was motivated 
to keep working and functioning by his insecurity and fear of 
the possibility of returning to homelessness if he did not 
continue to work and function at his current level.  However, 
he expressed a sense of strain or stress as a result of this 
pressure.  The diagnosis was schizophrenia, paranoid type.  
His GAF was 50 which reflected mild or limited psychotic 
symptoms which appeared to be alleviated by not eliminating 
medication.  It was noted that the veteran's psychological 
strain, if not alleviated, could result in impairment of 
occupational and social functioning.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a staged rating is 
warranted.  

In analyzing the veteran's claims for a higher rating for 
schizophrenia, the Board notes that service connection for 
polysubstance abuse to include alcohol abuse as secondary to 
schizophrenia is not in effect.  The Board observes, however, 
that in the case Allen v. Principi, 237 F.3d 1368, 1370 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 U.S.C. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  The Allen decision explicitly overruled 
prior decisions on this subject from the Court, including in 
particular Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appears to overrule, either in total or 
in part, two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.

Thus, while the issue of entitlement to secondary service 
connection for polysubstance abuse is not before the Board, 
in adjudicating the issue of an increased evaluation for 
schizophrenia, the Board must consider the use of alcohol or 
drugs as evidence of the increased severity of the veteran's 
schizophrenia.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. 
Cir. 2001).

Concerning this, the Board points out that a determination as 
to the severity of the veteran's schizophrenia is especially 
important in this instance because he may also have 
significant functional impairment from conditions that are 
not service connected, particularly alcohol and drug abuse.  
Any functional impairment from his polysubstance abuse may 
not be considered as grounds for increasing the rating for 
his schizophrenia unless it is medically determined his 
schizophrenia precipitates his substance abuse.  See Allen v. 
Principi, supra.  That said, VA adjudicators must be able to 
clinically distinguish by competent medical opinion the 
extent of his functional impairment that is attributable to 
his schizophrenia from that which is due to factors unrelated 
to his service in the military.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

In this case, one VA examiner attempted to draw some 
distinctions, however, the totality of the record shows that 
the veteran's schizophrenia and polysubstance abuse were 
essentially intermingled for many years.  The Board is unable 
to separate the functional impairment that is attributable to 
his schizophrenia from that which is due to factors unrelated 
to his service in the military, his polysubstance abuse.  
Thus, the total sum of the veteran's functional impairment is 
for consideration.  

The rating criteria for schizophrenia were amended on 
November 6, 1996.  Under the former version, a 30 percent 
rating was warranted if there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

The United States Court of Veterans Appeals' (Court), in Hood 
v. Brown, 4 Vet. App. 301 (1993), stated that the term 
"definite" in 38 C.F.R. § 4.132, was "qualitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons or bases for its decision.  
See 38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion dated November9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.  

A 50 percent rating was warranted if the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  By reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
must have been so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  

The Court determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the new version of the rating schedule, the regulations 
for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  
The Board notes that psychiatric disabilities evaluated under 
Diagnostic Code 9203 are rated according to the General 
Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2006).

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.  The 
veteran's recent GAF scores indicate moderate to serious 
symptoms, which were addressed by the examiners in the 
examination reports.  The Board notes that while the veteran 
still has serious symptoms such as some auditory 
hallucinations, he is taking medication for control and is 
otherwise functioning adequately.  As discussed below, he has 
become a productive member of society.  

Prior to February 24, 1997

A review of the evidence shows that the effective date of 
service connection for schizophrenia is April 30, 1993.  From 
that time up until the February 24, 1997 VA examination, the 
veteran met the criteria for a 100 percent rating under the 
former version of VA's rating criteria in effect prior to 
November 6, 1996, on the basis that the veteran was 
demonstrably unable to obtain or retain employment.  See 
Johnson.  

As noted above, the Board has considered the full myriad of 
symptoms present including the common symptoms of the 
schizophrenia and the polysubstance abuse.  The veteran 
attempted to engage in employment; however, he was 
hospitalized on multiple occasions due to the joint symptoms 
of the schizophrenia and the polysubstance abuse.  He was 
variably noncompliant with his medication and would 
experience psychotic manifestations due to that noncompliance 
and require hospitalization and inpatient treatment.  His 
July 1996 VA examination indicated continued problems 
associated with the schizophrenia and polysubstance abuse.  
The polysubstance abuse was not in remission at that time.  
Further, it appears that the examiner felt that the veteran 
was prone to falling back into negative behavior.  He was 
still having psychotic manifestations as well as profound 
depression.  He was still currently alcohol and drug 
dependent.  In sum, during the period in question, the 
veteran was unable to obtain, maintain, or retain employment 
due to his ongoing need for VA hospitalization based on 
relapses.  As indicated above, the veteran was also 
determined to be unemployable by SSA during this time period.  
Accordingly, the Board finds that a 100 percent schedular 
rating for schizophrenia is warranted from April 30, 1993 to 
February 23, 1997.  


From February 24, 1997

From February 24, 1997 onward, the veteran does not meet the 
criteria for a rating in excess of 30 percent under either 
the old or the new rating criteria.  

The veteran had begun a VA work therapy program at some point 
in 1996 which lead to his current full-time employment.  
During the period of time commencing with the February 24, 
1997 examination, the veteran showed an improvement in the 
level of functioning which has been sustained.  The veteran 
was cognitively intact on mental status testing.  Although he 
still struggled with auditory hallucinations, he was 
motivated to remain a functioning member of society.  His 
polysubstance abuse to include alcohol abuse went into 
remission and he was compliant with psychiatric medication 
which controlled his psychotic symptoms.  He became active in 
his community to include his church, at work, and he married.  
He indicated enjoyment and appropriate behavior with his 
extended family and other persons.  He was able to maintain 
his employment, hold the position of team leader, and obtain 
secondary employment to alleviate bills.  He was able to get 
along with others at work without any negative instances.  He 
stated that he had managed to get back into the work force 
and had stayed there without any complication.  There have 
been no relapses requiring hospitalization nor have there 
been any psychotic breaks.  The Board recognizes that the 
veteran is under pressure to continue his current level of 
functioning; nevertheless, he has been successful in doing 
so.  It is commendable that the veteran has been able to 
reach his current level of social and industrial functioning 
through motivation and effort.  He has sustained this level 
of functioning since 1997 and has achieved self-worth and 
reliance, a stable marriage, stable relationships, social 
interaction, steady employment, and home ownership.  

The veteran's representative indicated that his employment, 
which progressed from a work therapy program in 1996 to full-
time permanent employment, is akin to a "sheltered 
workshop" described in 38 C.F.R. § 4.16(a) and is therefore 
not substantially gainful employment.  The Board disagrees.  
The veteran's employment does not come within the parameters 
of "marginal employment."  He is employed full-time in a 
competitive work environment.  He was able to purchase his 
own home and maintain his family's existence without State 
assistance or otherwise.  He had obtained a second job to pay 
off debt.  The veteran's situation represents substantially 
gainful employment.

The veteran's ability to establish or maintain effective or 
favorable relationships with people has not been considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels have not been 
so reduced as to result in considerable industrial 
impairment.  Further, the veteran has not been isolated from 
the community and he has retained steady employment.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating under the old criteria is not met.  

With regard to the new criteria, the veteran does not have 
flattened affect.  His speech is normal.  It is not 
circumstantial, circumlocutory, or stereotyped.  The veteran 
does not have panic attacks which occur more than once a 
week.  The veteran has no difficulty in understanding complex 
commands.  His short-and long-term memory is not impaired.  
His recent and remote memory was intact.  His judgment is not 
impaired; rather, it was intact.  His abstract thinking is 
not impaired.  While the veteran has some irritability and 
depression, it is not to the extent that he is unable to 
function independently, appropriately and effectively.  The 
veteran does not have difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran indicated that he is sociable at work and gets along 
well with others.  He has become more sociable and is active 
at church and with his family.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating under the new criteria are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The evidence in this case supports a 100 percent rating from 
April 30, 1993 until February 23, 1994, for schizophrenia.  
From February 24, 1997, the preponderance of the evidence is 
against a rating in excess of 30 percent for schizophrenia.  


ORDER

A 100 percent rating for schizophrenia is warranted from 
April 30, 1993 until February 23, 1997, subject to the 
controlling regulations applicable to the payment 


of monetary benefits.

A rating in excess of 30 percent for schizophrenia from 
February 24, 1997, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


